DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 12/14/2021. As directed by the amendment: claims 1-9 have been cancelled and claims 10-19 have been added.  Thus, claims 10-19 are presently pending in this application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first restraint portion is provided on the bending section” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bridgeman et al (US 20110054515 A1), herein referenced to as “Bridgeman” in view of Erzberger et al (US 20130218193 A1), herein referenced to as “Erzberger”.
	In regards to claim 10, Bridgeman discloses: An occlusion device 1 (see Figs. 1a-16, [0031]) , comprising: a sealing member 19 (see Figs. 1a-1b, [0041], material that impermeable to blood flow), and a fixing frame 10 (see Figs. 1a-16, [0041]) connected to the sealing member 19 (see Fig. 2, [0041], 19 is connected to 10) and located on one side (10 is located distally/in the interior of 19) of the sealing member 19, the fixing frame 10 comprising a connecting portion 35 (see Figs. 1a-16, [0044], 35 is part of 10 which is connected to 19, therefore 35 is connected to 19) connected to the sealing member 19 and at least one supporting body 30 (see Figs. 1a-1C, [0044]), the at least one supporting body 30 radiating from the connecting portion 35 (see Fig. 1, [0044], 30 emanate from 35) and extending towards a proximal end 5 (see Figs. 1a-1c, [0035]) to form a plurality of supporting sections 47 + 48 (see Figs. 1a-1c, [0038]), wherein each supporting section 47 + 48 is provided with at least one first restraint portion 41  (see Figs. 3A-16, [0053]) and the fixing frame 10 is provided with at least one second restraint portion 45 (see Figs. 3A-16, [0045]); the occlusion device 1 further comprising at least one restraint member 15 (see Figs. 1A-16, [0053]) which is connected to the first restraint portion 41 and the second restraint portion 45 such that when a portion 50 (see Figs. 1a-16, [0048]) of the restraint member 15 between the first restraint portion 41 and the second restraint portion 45 generates a restraint force (see [0038], 15 prevents the limbs from unfolding at random and interfering with each other), the restraint force at least restrains movement of the supporting section 47 (15 controls the deployment of the device) where the first restraint portion 41 is located in a direction away from the fixing frame 10 (41 is located at a distal end of the device). Bridgeman does not explicitly disclose: the sealing member is a sealing disc. 
	However, Erzberger in a similar field of invention teaches an occlusive device 10 with a fixing frame 14, a connecting portion 18, and a sealing member 12. Erzberger further teaches: the sealing member 12 is a sealing disc 12 (see Fig. 1, [0021] and [0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bridgeman to incorporate the teachings of Erzberger and have the sealing member be a sealing disc. Motivation for such can be found in Erzberger as this sealing disc conforms to the opening of the ostium and the pressure from the LAA influences the shape or curvature of this disc, reducing the anchoring force required to retain the occlusive device in the heart (see [0023]). 
	In regards to claim 11, the combination of Bridgeman and Erzberger teaches: The occlusion device according to claim 10, see 103 rejection above. Bridgeman further discloses: wherein a supporting body 30 provided with the first restraint portion 41 is the same as or different from a supporting body 30 provided with the second restraint portion 45 (see Fig. 3B, each supporting body gets its own restraint portion, therefore different supporting bodies have different restraint portions).
	In regards to claim 12, the combination of Bridgeman and Erzberger teaches: The occlusion device according to claim 11, see 103 rejection above. Bridgeman further discloses: wherein at least one of the first restraint portions 41 and at least one of the second restraint portions 45 are provided on different supporting sections 47 + 48, respectively (see Fig. 3B, each supporting body gets its own restraint portion, therefore different supporting bodies have different restraint portions).
	In regards to claim 13, the combination of Bridgeman and Erzberger teaches: The occlusion device according to claim 12, see 103 rejection above. Bridgeman further discloses: wherein at least one of the supporting sections 47 + 48 is provided with at least one anchor (see [0038], 47 ends in a barb, therefore an anchor and is also shaped like an anchor) towards the sealing member 19 (47 points proximally), a root the base of 47 where it connects to 48 (see Fig. 3b) of the anchor barb being fixedly connected to the supporting section 47 + 48.	The combination of Bridgeman and Erzberger does not explicitly teach: and at least one of the first restraint portions and/or at least one of the second restraint portions being provided on the supporting section within the range of 0.1 mm to 2 mm from the root of the anchor, respectively. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Bridgeman to have at least one of the first restraint portions and/or at least one of the second restraint portions being provided on the supporting section within the range of 0.1 mm to 2 mm from the root of the anchor, respectively since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Bridgeman would not operate differently with at least one of the first restraint portions and/or at least one of the second restraint portions being provided on the supporting section within the range of 0.1 mm to 2 mm from the root of the anchor, respectively. Further, applicant places no criticality on the range claimed, see pg. 9 of the applicant’s specification, third paragraph of the page, the specification states that “it may be desired that the supporting section 123 is located on the root of the anchor within a range 0.1 mm to 2 mm” which entails that this is an optional feature, not a required one. 
In regards to claim 14, the combination of Bridgeman and Erzberger teaches: The occlusion device according to claim 10, see 103 rejection above. Bridgeman further discloses: wherein at least one of the second restraint portions 45 is provided at one of the following positions of the fixing frame: the supporting section 47 and + 48 (45 is on the distal part of 30), a portion of the supporting body other than the supporting section (optional limitation so it will not be examined here), and the connecting portion (optional limitation so it will not be examined here). 
In regards to claim 15, the combination of Bridgeman and Erzberger teaches: The occlusion device according to claim 10, see 103 rejection above. Bridgeman further discloses: wherein at least one of the supporting sections 47 + 48 further comprises a bending section 48, and the first restraint portion 41 is provided on the bending section 48 (see Fig. 3b, 41 is on 48).
	In regards to claim 16, the combination of Bridgeman and Erzberger teaches: The occlusion device according to claim 10, see 103 rejection above. Bridgeman further discloses: wherein, in a circumferential direction (radially spread) of the fixing frame 10, at least two adjacent supporting sections 47 + 48 are connected in series by at least one of the restraint members 41 or 45 (41 and 45 attaches to 15, which radiates from a central hub 50 therefore adjacent supporting sections are supported circumferentially).
In regards to claim 18, the combination of Bridgeman and Erzberger teaches: The occlusion device according to claim 10, see 103 rejection above. Bridgeman further discloses: herein the first restraint portion 41 is a first through hole (41 has a hole 155, see Fig. 3b and 5) and/or the second restraint portion 45 is a second through hole (has a hole 155, see Fig. 3b and 5), one end 90 (see Figs. 4 and 7-8, [0050]) of8International Application No. PCT/CN2020/099012 Attorney Docket No. 11230058USPreliminary Amendmentthe restraint member 15 passes through the first through hole 155 and/or the second through hole 155 (see Fig. 8, 90 passing through 155), and at least a portion 90 is a portion of 15 of the restraint member 15 is slidable within the first through hole 155 and/or the second through hole 155.
In regards to claim 19, the combination of Bridgeman and Erzberger teaches: The occlusion device according to claim 11, see 103 rejection above. Bridgeman further discloses: wherein at least one of the second restraint portions 45 is provided at one of the following positions of the fixing frame: the supporting section 47 and + 48 (45 is on the distal part of 30), a portion of the supporting body other than the supporting section (optional limitation so it will not be examined here), and the connecting portion (optional limitation so it will not be examined here). 9  
 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bridgeman in view of Erzberger as applied to claim 10 above, and further in view of Anderson et al (US 20190374229 A1), herein referenced to as “Anderson”. 
In regards to claim 19, the combination of Bridgeman and Erzberger teaches: The occlusion device according to claim 10, see 103 rejection above. The combination of Bridgeman and Erzberger does not explicitly teach: wherein the restraint member is provided with at least one buffer portion which is elastic and variable in length.  
However, Anderson in a similar field of invention teaches an occlusive device 110 with a supporting body 119, a supporting section 116, and a restraint member 115. Anderson further teaches: wherein the restraint member 115 is provided with at least one buffer portion 115 (see Fig. 3, [0078], 115 is disclosed to be a spring member [springs in their nature are elastic] and furthermore is capable of being compressed or stretch, thus having a variable length) which is elastic and variable in length. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bridgeman and Erzberger to incorporate the teachings of Anderson and have the restraint member include at least one buffer portion which is elastic and variable in length. Motivation for such can be found in Anderson as this portion can be compressed or stretched from a relaxed position and are designed to be pull a first end and second end together to maintain tension at their attachment sites. Which one of ordinary skill in the art would recognize that this can aid the device of Bridgeman in its restraining member 15 in preventing the limbs from unfolding at random. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/               Examiner, Art Unit 3771                  

/KATHERINE H SCHWIKER/               Primary Examiner, Art Unit 3771